Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 06/14/2021, in which claims 
1-20 are considered below, claims 1-10 are drawn to non-elected species and have been withdrawn without traverse according to the response to restriction requirement dated 12/10/2021.
                                                    Allowable Subject Matter
Claims 11-20  are allowable in light of the prior art of record.
claims 1-10 are have been canceled.

   Reasons for Allowance
       The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach the overall combination as claimed “A drone system comprising: a frame; a fuselage coupled to a bottom surface of the frame extending away from the frame, the fuselage having a front panel and a bottom panel, the front panel positioned at an angle between the bottom surface of the frame and the bottom panel of the fuselage, and the bottom panel pivotably coupled to the fuselage; a first wing opposite a second wing, the first and second wings coupled to the frame, the first and second wings extending outwardly from opposite sides of the frame; a first subwing coupled to the frame positioned forward of the first and second wings, and extending outwardly from opposite sides of the frame; a second subwing coupled to the frame positioned rearward of the first and second wings, and extending outwardly from opposite sides of the frame; a first mounting member coupled to the frame and extending outwardly from opposite sides of the frame; a second mounting member coupled to the frame and extending outwardly from opposite sides of the frame; and a plurality of power generator systems, each power generator system coupled to the first mounting member or the second mounting member and wherein each power generator system comprises a power source coupled to a propeller driving the propeller.”, the previous cited limitations of claim 1 in conjunction with all other limitations of the dependent and independent claims are not taught nor suggested by the prior art of record (PTO-892 and 1449). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours.6.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642